87 F.3d 1317
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shirley I. CANADAY, Plaintiff-Appellant,v.GRANGE INSURANCE ASSOCIATION, a Washington corporation,Defendant-Appellee.
No. 94-36185.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 10, 1996.Decided June 6, 1996.

Before:  GOODWIN, SKOPIL, and SCHROEDER, Circuit Judges.


1
MEMORANDUM*


2
Shirley I. Canaday was injured in an accident while a passenger in a vehicle driven by her husband.   In this diversity action, she seeks declaratory judgment that Grange Insurance Association is required to pay her $100,000 under a policy issued to her and her husband.   The district court dismissed, ruling that the terms of the policy precluded the relief that Canaday sought.


3
We affirm the dismissal, but on the alternative ground that there is no justiciable controversy between Canaday and Grange.  See Hale v. Fireman's Fund Ins. Co., 302 P.2d 1010, 1014 (Or.1956).   Canaday made a demand for relief from her husband but did not name him in this action or otherwise obtain a judgment against him.   Because Grange's liability to Canaday's husband has not been determined, there is no justiciable controversy between Canaday and Grange.   See id.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3